DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on May 12th, 2021 has been partially entered.
The amendment of claims 1-7, 9-11, 13, and 15, and addition of claims 16-20 have been acknowledged.
In view of the amendment filed on May 12th, 2021 and the examiner’s amendment, the claim objections, 35 U.S.C. 112(b), and 102(a)(1) rejections have been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven L. Nichols (Reg. No. 40,326) on May 28th, 20201.
The application has been amended as follows: 

Claim 1.	(currently amended)	A system, comprising:
a thermal camera positioned to capture thermal images of a 3D printer build area;
a processor to:
identify a difference in a first thermal image captured by the thermal camera during a 3D print process based on a comparison of the first thermal image to a previously captured second thermal image;

output information about thermal characteristics of the 3D print process based on the associated first thermal image.

Claim 2. 	(currently amended)	The system of claim 1, wherein the associating [[a]] the 3D print process stage with the first thermal image, comprises:
determining an orientation of a region of occluded pixels within the first thermal image; and 
determining the 3D print process stage based on the determined orientation.

Claim 3. 	(currently amended)	The system of claim 2, wherein the associating [[a]] the 3D print process stage with the first thermal image comprises:
associating the first thermal image with a build material process if the determined orientation is in a first direction; and
associating the first thermal with an agent distribution process if the determined orientation is in a second direction. 

Claim 4. 	(previously presented)	The system of claim 2, wherein determining the orientation of the region of occluded pixels comprises fitting a line in relation to the region of occluded pixels.  

Claim 5. 	(currently amended)	The system of claim 1, wherein the processor is further to identify occlusion in the first thermal image caused by a component of the system passing between the thermal camera and the 3D printer build area, wherein the identifying the occlusion is based on a comparison of whether a value difference in a pixel position between the first thermal image and a second thermal image is above a threshold.

Claim 6. 	(previously presented)	The system of claim 5, further comprising a storage to store process workflow information of the 3D print process, wherein the processor is further to determine the 3D print process stage associated with the first thermal image by comparing identified occlusion with the process workflow information.  

Claim 7. 	(currently amended)	A method, comprising:
[[print]] printer build area during a 3D print process to a previously captured thermal image to detect occlusion within the first thermal image, the occlusion caused by an object interposed between a thermal camera and the 3D printer build area when a corresponding thermal image is captured;
determining a first 3D print process step associated with the first thermal image based on a 3D printer movement indicated by the detected occlusion in the first thermal image;
detecting occlusion within a second thermal image of the 3D [[print]] printer build area during the 3D print process; 
determining a second 3D print process step associated with the second thermal image based on a second 3D printer movement indicated by the detected occlusion in the second thermal image; and
outputting information about the thermal characteristics of the 3D print process based on the first and second thermal images and the 3D print process steps associated with the first and second thermal images.

Claim 8. 	(original)	The method of claim 7, further comprising determining information related to thermal uniformity of a print layer based on the thermal characteristics. 

Claim 9. 	(previously presented)	The method of claim 7, wherein the first 3D print process step is associated with at least one of build material spreading, fusing agent distribution, color agent distribution, conductive material distribution, or energy application parameters. 

Claim 10. 	(previously presented)	The method of claim 7, wherein comparing the first thermal image to the previously captured thermal image to detect the occlusion, comprises:
identifying pixel differences above a threshold between the first thermal image and the previously captured thermal image; and
detecting the occlusion if the number of identified pixels in the first thermal image is above a threshold.  

Claim 11. 	(previously presented)	The method of claim 7, wherein determining the first 3D print process step comprises determining the first 3D print process step based on an orientation of a region of the detected occlusion.

Claim 12. 	(original)	The method of claim 7, further comprising creating 3D print process workflow information based on the first and second 3D print process steps.
Claim 13. 	(previously presented)	A machine-readable non-transitory storage medium comprising instructions executable by a processor to: 
synchronize a thermal image in a set of thermal images with a step in a 3D printing process based on an occluded region detected in the thermal image, the occluded region in the thermal image caused by an object interposed between a thermal camera and a build area of the 3D printing process when the thermal image was taken by the thermal camera; and
output thermal information associated with the step in the 3D printing process.

Claim 14. 	(original)	The machine-readable non-transitory storage medium of claim 13, further comprising instructions to associate a print layer mask with the thermal image based on the 3D printing process step associated with the thermal image and wherein the outputted thermal information is associated with the print layer mask.

Claim 15. 	(previously presented)	The machine-readable non-transitory storage medium of claim 13, wherein the instructions to synchronize the thermal image comprises instructions to synchronize the thermal image based on at least one of the orientation, position, and size of the occluded region.  
  
	Claim 16.	(currently amended)	The system of claim 1, wherein the processor is further to identify an occlusion in the first thermal image, the occlusion caused by a component of the system passing between the thermal camera and the 3D printer build area when the first thermal image was taken, the processor to identify the occlusion based on the comparison of the first thermal image to [[a]] the previously captured second thermal image.

	Claim 17.	(previously presented)	The system of claim 16, wherein the processor further is to disregard an occluded pixel in the first thermal image that is surrounded by non-occluded pixels. 

Claim 18.	(previously presented)	The machine-readable non-transitory storage medium of claim 13, further comprising instructions to detect the occluded region based on a comparison of the thermal image to another thermal image in the set of thermal images.

	Claim 19.	(previously presented)	The machine-readable non-transitory storage medium of claim 13, further comprising instructions to determine a characteristic of the occluded region, the characteristic comprising one of width, length, position or orientation of the occluded region in the thermal image. 

	Claim 20.	(previously presented)	The machine-readable non-transitory storage medium of claim 13, further comprising instructions to detect an edge of the occluded region in the thermal image. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant has overcome the 35 U.S.C. 112(b) rejections and incorporated allowable subject matter with the independent claims. The examiner’s statement of reasons for indicating allowable subject matter was also included in the previous Office action mailed on March 3rd, 2021 (see pages 8-9 for more details.)
In summary, the prior art, alone or in combination, does not appear to teach or suggest associating a 3D print process stages with the first thermal image based on a 3d printer movement indicated by the identified occlusion and determining a second 3D print process step associated with the second thermal image based on a 3D printer movement indicated by the detected occlusion in the second thermal image.
In addition, the prior art does not appear to teach or suggest that the occluded region used for synchronizing the thermal image for the 3D printing process is caused by an object interposed between a thermal camera and a build area of the 3D printing process when the thermal image was taken by the thermal camera.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753.  The examiner can normally be reached on M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Soo Shin/Primary Examiner, Art Unit 2667